DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2015/0372820 A1), hereinafter “Schneider,” in view of Hooks et al. (US 2015/0028286 A1), hereinafter “Hooks.”
As to claim 1, Schneider discloses a computing device, comprising: 

a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon (¶0073 and ¶0175) which, when executed by the processor, cause the processor to: 
receive an audio stream, the audio stream including audio data and at least one associated metadata component (¶0066 and ¶0158, Figs. 1a and 5a-d. Inbound audio bitstream 110 comprises content 111 and metadata 112.); 
extract the at least one associated metadata component from the audio stream (¶0066, Figs. 1a and 5a. Metadata extracted at the decoder from the inbound metadata frame.); 
store the at least one associated metadata component in a storage associated with the computing device (¶0066. Implicit/inherent that extracted metadata would need to be stored somewhere.); and 
generate a codec frame having a predetermined length and comprising first and second separated sections, the first section including at least a portion of the audio data and the second section including the at least one associated metadata component extracted from the spatial audio stream (¶0009, ¶0066, ¶0085 and ¶0158, Figs. 1a and 5a-d. Second encoded bitstream 120 with sequence of content frames 121 and associated metadata frames 122. The associated metadata frame may be comprised within the content frame.).
Schneider does not expressly disclose a spatial audio stream and the at least one associated metadata component comprising positional metadata used to render at least a portion of the audio data in a three-dimensional space.
Schneider in view of Hooks discloses a spatial audio stream (Hooks, ¶0009 and Fig. 4) and the at least one associated metadata component comprising positional metadata used to render at least a portion of the audio data in a three-dimensional Hooks, ¶0031, Fig. 4. “Substream contains encoded data representing audio content and spatial location of a principal audio object.”).
Schneider and Hooks are analogous art because they are from the same field of endeavor with respect to audio coding.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include positional metadata, as taught by Hooks. The motivation would have been to improve the listening experience by providing sound effects and background noise efficiently (Hooks, ¶0003 and ¶0007).
As to claim 2, Schneider in view of Hooks discloses wherein the spatial audio stream includes the audio data and a plurality of associated metadata components (Schneider, ¶0066 and ¶0158, Figs. 1a and 5a-d. Inbound audio bitstream 110 comprises content 111 and metadata 112.), 
the processor to extract the plurality of associated metadata components, store the plurality of associated metadata components, and generate the codec frame including the plurality of associated metadata components disposed in the second section of the codec frame (Schneider, ¶0009, ¶0066, ¶0085 and ¶0158, Figs. 1a and 5a-d. Second encoded bitstream 120 with sequence of content frames 121 and associated metadata frames 122. The associated metadata frame may be comprised within the content frame. Implicit/inherent that extracted metadata would need to be stored somewhere.).
	As to claim 3, Schneider in view of Hooks discloses wherein the plurality of associated metadata components comprises the positional metadata including one or more coordinates to render the at least a portion of the audio data in the three- dimensional space, a gain of the at least a portion of audio data, and calibration information for one or more audio rendering elements to playback the at least a portion of the audio data (Hooks, ¶0009 and ¶0023-¶0024. Spatial locations for each audio object and mixing gain coefficients. Including information for rendering elements (speakers) in the metadata is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
	The motivation is the same as claim 1 above.
claim 4, Schneider in view of Hooks discloses wherein the audio data is pulse code modulation (PCM) audio data and the predetermined length is 32 ms and comprises 1536 PCM samples (Schneider, ¶0066 and ¶0084. PCM samples. The content frames may comprise a pre-determined number of samples e.g. 1536. Dolby Digital (AC-3) has 32 ms frame length.).
	As to claim 5, Schneider in view of Hooks discloses wherein the computer- executable instructions, when executed by the processor, cause the processor to advertise a metadata format identification indicating that the computing device is to generate the codec frame having the predetermined length and comprising the first and second separated sections (Schneider, ¶0172, Figs. 5a-d. “The encoder 501 is configured to verify the one or more signatures of the protected data 510. The internal PCM processing stage 508 may then modify the received sets of PCM data and associated metadata.”).
	As to claim 6, Schneider in view of Hooks discloses wherein the computer- executable instructions, when executed by the processor, cause the computing device to receive an acknowledgment that an encoder associated with an endpoint device supports the codec frame having the predetermined length and comprising the first and second separated sections (Schneider, ¶0172, Figs. 5a-d. PCM processing only performed by encoder which is aware of the secure key used by the decoder.).
	As to claim 7, Schneider in view of Hooks discloses wherein the acknowledgment is received in response to the metadata format identification advertised by the computing device (Schneider, ¶0172, Figs. 5a-d. “The encoder 501 is configured to verify the one or more signatures of the protected data 510. The internal PCM processing stage 508 may then modify the received sets of PCM data and associated metadata.”).
claim 8, Schneider in view of Hooks discloses wherein the computer- executable instructions, when executed by the processor, cause the processor to extract the at least one associated metadata component from the at least a portion of the audio data, and generate the codec frame having the predetermined length and comprising the first and second separate sections, the first section including the at least a portion of the audio data and the second section including the at least one associated metadata component extracted from the at least a portion of audio data (Schneider, ¶0009, ¶0066, ¶0085 and ¶0158, Figs. 1a and 5a-d. Second encoded bitstream 120 with sequence of content frames 121 and associated metadata frames 122. The associated metadata frame may be comprised within the content frame.).
	As to claim 9, Schneider in view of Hooks discloses wherein the spatial audio stream is associated with prerecorded media provided by a streaming service provider that provides streaming media content to endpoint devices and users of the endpoint devices (¶0083 and ¶0086. Audio and video multimedia content. Streaming audio and video content from a service provider is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
	As to claim 10, Schneider discloses a computing device, comprising: 
a processor (¶0073 and ¶0175); 
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon (¶0073 and ¶0175) which, when executed by the processor, cause the processor to: 
receive a prerecorded audio stream, the prerecorded audio stream including audio data and a plurality of associated metadata components (¶0066 and ¶0158, Figs. 1a and 5a-d. Inbound audio bitstream 110 comprises content 111 and metadata 112.); 

generate a codec frame having a predetermined length and comprising first and second separated sections, the first section including at least a portion of the audio data and the second section including the plurality of associated metadata components extracted from the spatial audio stream (¶0009, ¶0066, ¶0085 and ¶0158, Figs. 1a and 5a-d. Second encoded bitstream 120 with sequence of content frames 121 and associated metadata frames 122. The associated metadata frame may be comprised within the content frame.).
Schneider does not expressly disclose a prerecorded spatial audio stream and the at least one associated metadata component comprising positional metadata used to render at least a portion of the audio data in a three-dimensional space.
Schneider in view of Hooks discloses a prerecorded spatial audio stream (Hooks, ¶0009 and Fig. 4) and the at least one associated metadata component comprising positional metadata used to render at least a portion of the audio data in a three-dimensional space (Hooks, ¶0031, Fig. 4. “Substream contains encoded data representing audio content and spatial location of a principal audio object.”).
The motivation is the same as claim 1 above.
As to claim 11, Schneider in view of Hooks discloses wherein the computer- executable instructions, when executed by the processor, cause the processor to generate the codec frame with the second section having a plurality of segmented segments, each of the plurality of segmented segments containing one of the plurality of associated metadata components (¶0009, ¶0066, ¶0085 and ¶0158, Figs. 1a and 5a-d. Second encoded bitstream 120 with sequence of content frames 121 and associated 
As to claim 12, Schneider in view of Hooks discloses wherein the plurality of associated metadata components comprises the positional metadata including one or more coordinates to render the at least a portion of the audio data in the three- dimensional space, a gain of the at least a portion of audio data, and calibration information for one or more audio rendering elements to playback the at least a portion of the audio data (Hooks, ¶0009 and ¶0023-¶0024. Spatial locations for each audio object and mixing gain coefficients. Including information for rendering elements (speakers) in the metadata is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.).
	The motivation is the same as claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654